Case 2:20-cv-08897-SVW-AS Document 40 Filed 11/20/20 Page 1 of 4 Page ID #:215


   1   GLYNN & FINLEY, LLP
       ANDREW T. MORTL, Bar No. 177876
   2   ADAM M. RAPP, Bar No. 280824
       One Walnut Creek Center
   3   100 Pringle Avenue, Suite 500
       Walnut Creek, CA 94596
   4   Telephone: (925) 210-2800
       Facsimile: (925) 945-1975
   5   Email:       amortl@glynnfinley.com;
                    arapp@glynnfinley.com
   6
       MCCARTER & ENGLISH, LLP
   7   Lanny S. Kurzweil (admitted pro hac vice)
       Natalie S. Watson (admitted pro hac vice)
   8   Nathan C. Howe (admitted pro hac vice)
       Connor E. Phalon (admitted pro hac vice)
   9   Four Gateway Center
       100 Mulberry St
  10   Newark, NJ 07102
       Telephone: (973) 639-2044
  11
       John J. McAleese III (admitted pro hac vice)
  12   1600 Market St, Suite 3900
       Philadelphia, PA 19103
  13   Telephone: (215) 979-3892
       Email:       lkurzweil@mccarter.com;
  14   nwatson@mccarter.com; cphalon@mccarter.com;
       jmcaleese@mccarter.com; nhowe@mccarter.com
  15
       Attorneys for Defendants
  16   E.I. DU PONT DE NEMOURS AND COMPANY
       (as to all claims except the fraudulent transfer claims
  17   (Fifth through Eighth Causes of Action))
  18                          UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
  19
       GOLDEN STATE WATER                       )   Case No. 2:20-cv-08897-SVW-AS
  20   COMPANY,                                 )
                                                )   NOTICE OF MOTION AND JOINT
  21                     Plaintiff,             )   MOTION OF DEFENDANTS E. I.
              vs.                               )   DU PONT DE NEMOURS AND
  22                                            )   COMPANY, THE CHEMOURS
       3M COMPANY (f/k/a Minnesota              )   COMPANY, CORTEVA, INC.,
  23   Mining and Manufacturing Co.), E.I.      )   AND DUPONT DE NEMOURS,
       DU PONT DE NEMOURS AND                   )   INC. TO DISMISS COMPLAINT
  24   COMPANY; THE CHEMOURS                    )   (FRCP RULES 12(b)(2) & 12(b)(6))
       COMPANY; CORTEVA, INC.,                  )
  25                                            )   Date:    March 1, 2021
       DUPONT DE NEMOURS, INC.;                 )   Time:    1:30 p.m.
  26   AND DOES 1-49,                           )   Crtrm:   10A (First St. Courthouse)
                                                )   Judge:   Hon. Stephen V. Wilson
  27                     Defendants.            )
  28
       NOTICE OF JOINT MOTION TO DISMISS OF CHEMOURS, E. I. DU PONT DE NEMOURS,
                          CORTEVA AND DUPONT DE NEMOURS
       ME1 35059722V.1
Case 2:20-cv-08897-SVW-AS Document 40 Filed 11/20/20 Page 2 of 4 Page ID #:216


   1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2            PLEASE TAKE NOTICE that on March 1, 2021 at 1:30 p.m., or as soon
   3   thereafter as the matter may be heard, in Courtroom 10A of the United States
   4   District Court for the Central District of California, First Street Courthouse, located
   5   at 350 W. First Street, Los Angeles, California 90012, Defendants E. I. du Pont de
   6   Nemours and Company, The Chemours Company, Corteva, Inc., and DuPont de
   7   Nemours, Inc. (together, “Defendants”) will bring on for hearing this Motion to
   8   Dismiss the Complaint (the “Motion”).
   9            Defendants’ Motion is brought under Rule 12 of the Federal Rules of Civil
  10   Procedure on the grounds that (1) this Court lacks personal jurisdiction over
  11   Defendants E. I. du Pont de Nemours and Company and The Chemours Company
  12   respecting the claims alleged, under Fed. R. Civ. P. 12(b)(2); 1 and, in the
  13   alternative, (2) the Complaint fails to state a claim against Defendants upon which
  14   relief can be granted, under Fed. R. Civ. P. 12(b)(6).
  15            The Motion is based on this Notice, the accompanying Memoranda of Points
  16   and Authorities,2 the [Proposed] Orders filed herewith, the pleadings on file in this
  17   case, and such other evidence and oral argument as the Court may consider.
  18            This Motion is made following the conference of counsel pursuant to L.R. 7-
  19   3 which took place on November 13 and 17, 2020.
  20            Dated: November 20, 2020                GLYNN & FINLEY, LLP
  21
                                                        By: /s/ Adam M. Rapp
  22                                                        Andrew T. Mortl
                                                            Adam M. Rapp
  23
            1
             Defendants Corteva Inc. and DuPont de Nemours Inc. are concurrently submitting a
  24   separate motion to dismiss for lack of personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2).
           2
  25         Defendants E. I. du Pont de Nemours and Company and The Chemours Company are
       concurrently filing a separate Memorandum of Points and Authorities with argument under Fed.
  26   R. Civ. P. 12(b)(2). All defendants in suit are concurrently filing an omnibus Memorandum of
       Points and Authorities with common arguments under Fed. R. Civ. P. 12(b)(6), subscribed by all
  27   defendants.

  28                                     -1-
       NOTICE OF JOINT MOTION TO DISMISS OF CHEMOURS, E. I. DU PONT DE NEMOURS,
                          CORTEVA AND DUPONT DE NEMOURS
       ME1 35059722V.1
Case 2:20-cv-08897-SVW-AS Document 40 Filed 11/20/20 Page 3 of 4 Page ID #:217


   1                                                      -and-
   2                                            MCCARTER & ENGLISH, LLP
   3
                                                By: /s/ Lanny S. Kurzweil
   4                                                Lanny S. Kurzweil
                                                    John J. McAleese III
   5                                                Nathan C. Howe
                                                    Connor E. Phalon
   6
                                                     Attorneys for Defendants E. I. DU
   7                                                 PONT DE NEMOURS AND
                                                     COMPANY (as to all claims except
   8                                                 the fraudulent transfer claims (Fifth
                                                     through Eighth Causes of Action))
   9

  10   Pursuant to Local Rule 5-4.3.4(a)(2)(i), all undersigned counsel have authorized E.
       I. du Pont de Nemours and Company’s counsel, Adam M. Rapp and Lanny S.
  11   Kurzweil, to sign and submit this Notice of Motion to Dismiss on their behalf.
  12
       As authorized on November 20, 2020       MURPHY ROSEN, LLP
  13

  14                                            By: /s/ Paul D. Murphy
                                                    Paul D. Murphy
  15
                                                          -and-
  16
                                                BARTLIT BECK, LLP
  17
                                                By: /s/ Katharine A. Roin
  18                                                John S. Phillips
                                                    Katherine L. I. Hacker
  19                                                Katharine A. Roin
  20                                                 Attorneys for E. I. DU PONT DE
                                                     NEMOURS AND COMPANY (as
  21                                                 to the fraudulent transfer claims
                                                     (Fifth through Eighth Causes of
  22                                                 Action), CORTEVA, INC., AND
                                                     DUPONT DE NEMOURS, INC.
  23

  24   As authorized on November 20, 2020       KUTAK ROCK LLP
  25                                            By: /s/ Rudy S. Perrino
                                                    Rudy R. Perrino
  26
                                                          -and-
  27

  28                                     -2-
       NOTICE OF JOINT MOTION TO DISMISS OF CHEMOURS, E. I. DU PONT DE NEMOURS,
                          CORTEVA AND DUPONT DE NEMOURS
       ME1 35059722V.1
Case 2:20-cv-08897-SVW-AS Document 40 Filed 11/20/20 Page 4 of 4 Page ID #:218


                                            NORRIS MCLAUGHLIN, LLP
   1

   2                                        By: /s/ Saleem Mawji
                                                Martha N. Donovan
   3                                            Margaret Raymond Flood
                                                Saleem Mawji
   4
                                                 Attorneys for THE CHEMOURS
   5                                             COMPANY
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                     -3-
       NOTICE OF JOINT MOTION TO DISMISS OF CHEMOURS, E. I. DU PONT DE NEMOURS,
                          CORTEVA AND DUPONT DE NEMOURS
       ME1 35059722V.1
